Order affirmed, without costs, in the following memorandum: The City Council has the power to enact ordinances which abolish positions, transfer personnel, change duties and reduce salaries provided it acts in good faith and seeks to promote economy and efficiency. We assume it intended to do so in this case. Therefore, as long as the office of Police Surgeon referred to in Ordinance No. 692 which amended section 2-410.21 (subds. [b], [e], and [d]) of the Municipal Code of the City of Long Beach remains vacant, the amendment does not contravene the Civil Service Law of the State of New York. However, petitioner who has attained competitive civil service status and was employed in that position and as City Physician before removal is the person entitled to appointment if the office is ever to be filled. The appointment of another physician to perform such services would place a practical construction on the amendment which might give it an illegal purpose and might produce an illegal result. The order of the Appellate Division should be affirmed.
Concur: Chief Judge Fuld and Judges Van Voorhis, Burke, Scileppi, Bergan, Keating and Breitel.